Motion by respondent for reargument of appeal from judgment of the Supreme Court, Queens County, dated March 10, 1967, denied. On the court’s own motion, its decision dated March 25, 1968 [29 A D 2d 890], is amended by adding the following to the second paragraph: “Under the circumstances presented in the case at bar, section 420 of the Real Property Tax Law does not exempt respondent from taxation, from the date it acquired the subject premises, in the absence of a specific legislative mandate to that effect (cf. Real Property Tax Law, § 418; Hunter College S. S. C. & R. C. Assn. v. City of New York, 63 N. Y. S. 2d 337); rather, ‘ the taxability of property is determined by its ownership on the *554taxable statute date’ and ‘ A transfer of title made subsequent to that date does not affect its taxability ’ (Matter of Suffern Boys School [Treadway], 267 App. Div. 919; Sisters of the Poor of St. Francis v. Mayor, 51 Hun 355, affd. 112 N. Y. 677; Association for the Benefit of Colored Orphans v. Mayor, 104 N. Y. 581). Our decision is limited to respondent’s lot No. 34, it having been conceded by appellant that, for the year in question, lot No. 33 was exempt.” Order of this court dated March 25, 1968 amended accordingly. Brennan, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.